Title: To George Washington from John Ariss, 12 August 1786
From: Ariss, John
To: Washington, George



Sir
Berkeley [County] 12th August 1786

I am now to inform your Excellency that a Mr John Beale came to my house on the 3th Instant and deliver’d me a Decree of the High Court of Chancery, Hites & others, against the Executors & heirs, of Thos Lord Fairfax Decd, and that on Thursday the 10th the Commissioners With Colo. John Green & Mr Isaac Hite came to my house and Asked me What Improvements was on the Lands Suppos’d to be in dispute and which was Once Surveyed by Colo. Thos Marshall. my Answer was that I had been Informd by James McCormack that Saw the Line Run that Between 2 & 300 Acres was on the Backside of that Line & that their was no Improvement on it but about 200 Acres of Clear’d Land & which was now fenced in. They Further informd me that They were to Meet at Winchester the 4th day of September, in Order for the Different persons to put in their Claims for the Lands in dispute. I thougt it my duty to Inform your Excellency of the Above. I am, Sir Your Excellencys Most Obt Hbe Servt

Jno. Ariss

